UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):September 20, 2012 (September 19, 2012) Cyberonics, Inc. (Exact name of registrant as specified in its charter) DELAWARE 000-19806 76-0236465 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 100 Cyberonics Blvd., Houston, Texas 77058 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 281-228-7200 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. Cyberonics, Inc. (the “Company”) held its annual meeting of stockholders ("Annual Meeting") at its offices in Houston, Texas on Wednesday, September 19, 2012.At the Annual Meeting, stockholders were asked to vote on five proposals: (1) election of seven directors to serve for the following year and until their successors are duly elected; (2) approval of the Cyberonics, Inc. 2009 Stock Plan, as amended to increase the aggregate maximum number of shares that can be issued under the plan by 2,200,000 shares; (3) approval of the Fiscal 2013 Executive Bonus Program; (4) ratification of the selection of KPMG LLP as the Company’s independent registered public accounting firm for the fiscal year ending April 26, 2013; and (5) an advisory vote on the compensation of the Company’s named executive officers.The final results of the stockholder votes on the five proposals are as set forth below. Proposal for the election of directors: Nominee Votes For Votes Withheld Broker Non-Votes Guy C. Jackson Joseph E. Laptewicz, Jr. Daniel J. Moore Hugh M. Morrison Alfred J. Novak Arthur L. Rosenthal, Ph.D. Jon T. Tremmel Proposal to approve the Cyberonics, Inc. 2009 Stock Plan, as amended to increase the aggregate maximum number of shares that can be issued under the plan by 2,200,000 shares: Votes For Votes Against Votes Abstained Broker Non-Votes Proposal to approve the Fiscal 2013 Executive Bonus Program: Votes For Votes Against Votes Abstained Broker Non-Votes Proposal to ratify the selection of KPMG LLP as the Company’s independent registered public accounting firm for the fiscal year ending April 26, 2013: Votes For Votes Against Votes Abstained Broker Non-Votes 0 Proposal for an advisory vote on compensation of the Company’s named executive officers: Votes For Votes Against Votes Abstained Broker Non-Votes SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Cyberonics, Inc. By:/s/ David S. Wise Name: David S. Wise Title:Secretary September 20, 2012
